          Case 1:20-cv-00103-RDM Document 73 Filed 12/16/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 CENTER FOR BIOLOGICAL DIVERSITY,
   et al.,

          Plaintiffs,                                Case No.: 1:20-cv-00103-RDM

    v.

 U.S. ARMY CORPS OF ENGINEERS,
    et al.,

          Defendants,

    and

 FG LA LLC,

          Defendant-Intervenor.



         PLAINTIFFS’ RESPONSE TO FEDERAL DEFENDANTS’ MOTION FOR
                  VOLUNTARY REMAND WITHOUT VACATUR

         Plaintiffs do not oppose the voluntary remand of the challenged action pursuant to 33

C.F.R. § 325.7(c) so that Defendant U.S. Army Corps of Engineers (“Corps”) can reevaluate its

analysis of the Clean Water Act and Rivers and Harbors Act permit issued to Defendant-

Intervenor Formosa Plastics. However, Plaintiffs do oppose Defendants’ request, imbedded in

their motion, that this Court dismiss this lawsuit while the permit is suspended and the agency

conducts its reevaluation.

         The Corps has suspended, not revoked, this permit. ECF No. 69-1 at 2 (“[t]he Corps has

determined it to be in the public interest to suspend DA Permit MVN-2018-00159-CM so that

we may re-evaluate the alternatives analysis under the Clean Water Act and other aspects of the


                                                 1
          Case 1:20-cv-00103-RDM Document 73 Filed 12/16/20 Page 2 of 5




permit decision if appropriate”). Further, the Corps has only committed to reviewing one specific

element of its permit decision under the Clean Water Act. ECF No. 69-2 at 2 (“the Corps

identified a portion of its permit analysis related to the Corps’ alternatives analysis under the

CWA, which requires re-evaluation.”). Specifically, the Corps’ Findings for Suspension note that

the agency eliminated five alternative sites in Ascension Parish from further consideration based

on an erroneous assumption that the parish would not attain air quality standards under the Clean

Air Act. Id. at 2–3. The Corps may consider additional issues “as appropriate” during the re-

evaluation. Id. at 2.

        Following its reevaluation, the Corps will issue a decision “to either reinstate, modify, or

revoke [Formosa Plastics’] permit.” ECF No. 69-1 at 2; see also ECF No. 69-2 at 3 (“the Corps

will work with the permittee to get the information needed for this re-evaluation and will make a

decision as expeditiously as possible on whether to reinstate, modify, or revoke the permit.”).1 In

other words, it is a very real possibility that this permit will be reinstated or modified.

        It is unclear at this moment whether and how the reevaluation will dispense with “some

or all of the issues raised by Plaintiffs” as Defendants argue it “has the potential” to do. ECF No.

71 at 2; see also id. at 7 (“reevaluation may render moot some or all of the issues Plaintiffs have

raised”). It is Plaintiffs’ position that it behooves all parties to wait and see if it actually does.

Defendants contend that dismissal is warranted because there will be a “new administrative

record and a new final agency action superseding the agency action challenged here,” ECF No.




1
  Notably absent in the process is any formal opportunity for public input. The Corps’ suspension
only invites the applicant, Formosa Plastics, to request a meeting with the district engineer and/or
a public hearing. Further, the Corps only references additional information the applicant may
provide, not other interested parties. ECF NO. 69-2 at 3. Nonetheless, Plaintiffs have submitted a
request to the Corps for a public comment period and hearing as well as for clarification on the
scope of activities authorized pending the permit’s suspension and reevaluation. See Ex. 1.


                                                    2
         Case 1:20-cv-00103-RDM Document 73 Filed 12/16/20 Page 3 of 5




71 at 2, but this statement glosses over the fact that, while labeled “new” by the Corps, the

agency decision and administrative record may remain largely unchanged once the Corps has

concluded its reevaluation process. Rather than “conserve the Court’s and the parties’ resources

by avoiding needless litigation” as the Corps suggests remand will achieve, ECF No. 71 at 7,

dismissal risks wasting those resources. A premature dismissal followed by an inadequate or

incomplete reevaluation may well necessitate the initiation of a new lawsuit that will cover old

ground the Court and parties have already traveled. Retaining jurisdiction will also help protect

Plaintiffs’ interests by ensuring that the Corps does not expand the scope of activities it has

already authorized Formosa Plastics to take pending the permit suspension and reevaluation. See

ECF No. 71 at 5–6. Defendants’ invitation to dismiss the case at this point unnecessarily

threatens to waste judicial resources and impede the effective and efficient disposition of this

case, and it should be rejected.

       Courts have routinely retained jurisdiction over cases in similar circumstances, often

where the Corps itself has sought a stay in lieu of dismissal. This was the precise approach taken

in a case on which Defendants rely to support their remand request. Sierra Club v. van Antwerp,

560 F.Supp.2d 21 (D.D.C. 2008) (Clean Water Act section 404 permit proceedings “stayed

pending final Corps action on remand”); see also Order on Motion to Stay, Save the Scenic Santa

Ritas v. U.S. Army Corps of Eng’rs, No. 4:19-cv-00177-TUC-JAS (D. Ariz. Oct. 17, 2019), ECF

No. 102 (granting stay until the Corps “takes further action to reinstate, modify, or revoke the

suspended Clean Water Act permit.”) [Ex. 2].2



2
 This week, a state court judge in Louisiana retained jurisdiction over a challenge to Formosa
Plastics’ air permits and remanded the issue of pollution and health risks back to the Louisiana
Department of Environmental Quality for a more thorough environmental justice analysis.
Judgment, RISE St. James v. La. Dep’t of Env’t Quality, No. 694,029 (La. 19th District Dec. 14,
2020) [Ex. 3].


                                                  3
          Case 1:20-cv-00103-RDM Document 73 Filed 12/16/20 Page 4 of 5




        When the Corps completes its reevaluation, Plaintiffs commit to promptly assessing its

practical implications on their claims and evaluating whether to seek leave to amend their

Complaint or pursue dismissal. To facilitate a timely response to the outcome of the Corps’

reevaluation, Plaintiffs respectfully request that the Court (1) retain jurisdiction over this case,

(2) require the Corps to transmit all relevant decision documents to Plaintiffs’ counsel within 24

hours of a final decision, and (3) require the parties to file a joint status report within ten days of

the Corps’ issuance of a final decision to present their position(s) on next steps for resolution of

this lawsuit.


Dated: December 16, 2020                                Respectfully submitted,

                                                        s/ Julie Teel Simmonds
                                                        Julie Teel Simmonds, CA Bar No. 208282*
                                                        Emily Jeffers, CA Bar No. 274222*
                                                        CENTER FOR BIOLOGICAL DIVERSITY
                                                        1212 Broadway, Suite 800
                                                        Oakland, CA 94612
                                                        Ph: (510) 844-7100
                                                        jteelsimmonds@biologicaldiversity.org
                                                        ejeffers@biologicaldiversity.org

                                                        Catherine Kilduff, DC Bar # 1026160
                                                        CENTER FOR BIOLOGICAL DIVERSITY
                                                        801 Boush St., Ste. 200
                                                        Norfolk, VA 23510
                                                        Ph: (202) 780-8862
                                                        ckilduff@biologicaldiversity.org

                                                        *Admitted Pro Hac Vice

                                                        Attorneys for Plaintiffs




                                                   4
        Case 1:20-cv-00103-RDM Document 73 Filed 12/16/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of December, 2020, I electronically filed the

foregoing document, exhibits, and proposed order using the CM/ECF system. Service was

accomplished by the CM/ECF system.

                                             s/ Julie Teel Simmonds
                                             Julie Teel Simmonds, CA Bar No. 208282
                                             Attorney for Plaintiffs




                                                5
